Brooke, J.
(dissenting). I am unable to agree with the conclusion reached by my Brother Ostrander in this case. ' The final paragraph of his opinion leaves the door open to the defendant, the city of Ann Arbor, to proceed with the erection upon its property of an expensive pumping plant, use of which may thereafter at any time be enjoined by the court upon a showing that continuing damage results to plaintiff through such use. I think that the defendant should either be permanently enjoined from proceeding with the contemplated enterprise, at this time and upon the testimony in this record, or that injunctive relief should be denied, and the decree of the court below affirmed, by the terms of which plaintiff was awarded damages for *93such, injury as has already occurred and his right to recover for future damages preserved.
Inasmuch as the right of the public to an adequate supply of pure drinking water is paramount to private property rights, I am of opinion that the law in this State should be clearly enunciated as follows: That any municipality, requiring water for domestic or municipal purposes, may, under the authority granted by the legislature, procure such water from lands acquired by it for that purpose and that the resulting damage, if any, to adjacent landowners, must be borne by such municipality; such damages to be ascertained in gross and in a single action at law by the injured landowner. These views are not out of harmony with those expressed by the writer in the case of Loranger v. City of Flint, 185 Mich. 454 (152 N. W. 251), where the municipality was taking its water from a navigable stream upon which it was a riparian owner.
The decree of the court below should be amended to provide for the bringing of a single action at law against defendant by plaintiff for the recovery of his damages in gross.
Kuhn, C. J., and Steere, J., concurred with Brooke, J. Person, J., did not sit.